Title: To Benjamin Franklin from the Marquis d’Amezaga, with Franklin’s Note for a Reply, 20 November 1781
From: Amezaga, Ignace d’Urtado, marquis d’,Franklin, Benjamin
To: Franklin, Benjamin


Paris Ce 20 9bre 1781
Je Vous fais de tout mon Coeur, Monsieur, sur votre bonne fortune en Amerique, Mon Compliment. La santé de Mr de Maurepas, m’affecte si vivement que la prise de Cornwallis, ne ma Pas procuré les transports que J’aurois eû, sans la Situation dun homme a qui Jai été extremement toujours attachée. Je vous prie de ne pas douter de la Sincerité des Sentiments Plain d’estime et de veneration que Jay Pour Vous, et avec Lés quelles Jay L’honneur d’etre Monsieur, Votre très humble et Très obeissant Serviteur
U M DAMEZAGA
  
[In Franklin’s hand:] That I thank him for his kind Congratulations. That it is indeed a most happy Event. And that I hope he will ere long do me the honour of taking his Soup with me that we may embrace upon it.
